Title: Vergennes to Franklin and John Jay, [5 July 1783]
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin,Jay, John


          
            [July 5, 1783]
          
          J’ai reçu, Messieurs, la Lettre que vous m’avez fait l’honneur de
            m’ecrire le 29 du Mois dernier et par
            laquelle vous demandez, au Nom des Etats Unis un Secours extraordinaire de 1900/m l.t.
          Le Roi se seroit fait un Plaisir, Messieurs, de prendre votre Demande en Consideration:
            mais l’Etat de ses Finances lui fait la Loi a cet Egard: bien loin que sa Majesté ait les Fonds
            necessaires pour solder les Depenses enormes de la dere. Guerre, Elle se trouve dans la
            Necessité de s’en procurer pour cet Effet par la Voye de
              l’Emprunt. Vous pourez juger par là
            que le Roi est dans l’impossibilité absoluë de vous accorder la somme qui fait l’objet
            de votre Demande; vous ne devez pas douter, Messieurs, du Regret qu’eprouve sa Majesté
            de ne pouvoir dans cette Occasion donner aux Etats Unis une nouvelle Preuve de son
            Affection; je n’en ai pas moins de m’etre trouvé hors d’etat de seconder votre Zêle en
            concourrant au Succès de vos Sollicitations.
          J’ai l’honneur d’etre tres sincerement, Messieurs, votre tres humble et très obeissant
            Serviteur.
          
            (signé) De Vergennes
          
         
          Notation by William Temple Franklin:
            Copy of Letter from his Excellency Count de Vergennes, to Messrs: Franklin & Jay.
            dated at Versailles the 5. July 1783.
        